Exhibit 10.1

 



SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of November
19, 2018, between Amyris, Inc., a Delaware corporation (the “Company”), and DSM
International B.V. (the “Purchaser”).

 

WHEREAS, the Company and DSM Nutritional Products AG, an Affiliate of the
Purchaser, have contemporaneously herewith entered into Amendment No. 1 (the
“Amendment”) to the Supply Agreement, dated as of December 28, 2017 (the “Supply
Agreement”), between the Company and DSM Nutritional Products AG, as assignee of
DSM Produtos Nutricionais Brasil S.A.; and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act contained in Section 4(a)(2) thereof and/or Regulation D
thereunder as to the Securities, the Company desires to issue to the Purchaser,
and the Purchaser desires to acquire from the Company, the Securities (as
defined below) as consideration for the agreements of DSM Nutritional Products
AG set forth in the Amendment to (i) extend the term of the Supply Agreement
from December 31, 2021 to December 31, 2022 and (ii) allocate the required
production capacity to enable DSM Nutritional Products AG to produce and supply
the Company with products (including RebM) in calendar years 2021 and 2022 in
accordance with the Supply Agreement, as amended.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1              Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Amended Stockholder Agreement” shall have the meaning ascribed to such term in
Section 3.1(nn).

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York or Amsterdam, The Netherlands are
authorized or required by law or other governmental action to close.



 1 

 

“Bylaws” shall have the meaning ascribed to such term in Section 3.1(f).

 

“Certificate of Incorporation” shall have the meaning ascribed to such term in
Section 3.1(f).

 

“Closing” shall have the meaning ascribed to such term in Section 2.1.

 

“Code” shall have the meaning ascribed to such term in Section 3.1(ii).

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into, or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Fenwick & West LLP, with offices located at 801
California Street, Mountain View, CA 94041.

 

“Company Covered Person” shall have the meaning ascribed to such term in Section
3.1(rr).

 

“Disqualification Event” shall have the meaning ascribed to such term in
Section 3.1(rr).

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Enforceability Exceptions” shall have the meaning ascribed to such term in
Section 3.1(d).

 

“Environmental Laws” shall have the meaning ascribed to such term in
Section 3.1(ff).

 

“EPA” shall have the meaning ascribed to such term in Section 3.1(p).

 

“ERISA” shall have the meaning ascribed to such term in Section 3.1(ii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FDA” shall have the meaning ascribed to such term in Section 3.1(p).



 2 

 

“FDCA” shall have the meaning ascribed to such term in Section 3.1(p).

 

“Financial Statements” shall have the meaning ascribed to such term in
Section 3.1(s).

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(s).

 

“Government Official” shall have the meaning ascribed to such term in
Section 3.1(dd).

 

“Insolvent” shall have the meaning ascribed to such term in Section 3.1(w).

 

“Intellectual Property” shall have the meaning ascribed to such term in
Section 3.1(r).

 

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.1(c).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Life Science Product” shall have the meaning ascribed to such term in
Section 3.1(p).

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(a).

 

“Material Contract” shall have the meaning ascribed to such term in
Section 3.1(l).

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(ee).

 

“OFAC” shall have the meaning ascribed to such term in Section 3.1(ff).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” means, collectively, the Series A Convertible Preferred Stock,
the Series B Convertible Preferred Stock, the Series C Convertible Preferred
Stock and the Series D Convertible Preferred Stock.

 

“Previously Disclosed” shall have the meaning ascribed to such term in
Section 3.1(k).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.



 3 

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.6.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Documents” shall have the meaning ascribed to such term in Section 3.1(k).

 

“SEC Rules” shall have the meaning ascribed to such term in Section 3.1(k).

 

“Securities” means 1,643,991 newly issued shares of Common Stock.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series A Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series A 17.38% Convertible Preferred
Stock, filed by the Company with the Secretary of State of Delaware on May 8,
2017.

 

“Series A Convertible Preferred Stock” means shares of the Company’s 17.38%
Series A Convertible Preferred Stock having the rights, preferences and
privileges set forth in the Series A Certificate of Designation.

 

“Series B Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series B 17.38% Convertible Preferred
Stock filed by the Company with the Secretary of State of Delaware on May 8,
2017.

 

“Series B Convertible Preferred Stock” means shares of the Company’s 17.38%
Series B Convertible Preferred Stock having the rights, preferences and
privileges set forth in the Series B Certificate of Designation.

 

“Series C Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series C Convertible Preferred Stock
filed by the Company with the Secretary of State of Delaware on May 8, 2017.

 

“Series C Convertible Preferred Stock” means shares of the Company’s Series C
Convertible Preferred Stock having the rights, preferences and privileges set
forth in the Series C Certificate of Designation.

 

“Series D Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series D Convertible Preferred Stock
filed by the Company with the Secretary of State of Delaware on August 3, 2017.

 

“Series D Convertible Preferred Stock” means shares of the Company’s Series D
Convertible Preferred Stock having the rights, preferences and privileges set
forth in the Series D Certificate of Designation.



 4 

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing shares of Common Stock). 

 

“subsidiary” means any subsidiary of the Company listed on Exhibit 21.01 to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2017, and
shall, where applicable, also include any direct or indirect subsidiary of the
Company formed or acquired after December 31, 2017.

 

“Tax” and “Taxes” shall have the meaning ascribed to such term in
Section 3.1(aa).

 

“Tax Returns” shall have the meaning ascribed to such term in Section 3.1(aa).

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, OTCQB or OTCQX (or any successors to
any of the foregoing).

 

“Transaction Documents” means this Agreement, all exhibits and schedules hereto,
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 

“Transfer Agent” means EQ Shareholder Services, the current transfer agent of
the Company, with a mailing address of 1110 Centre Point Curve, Suite 101,
Mendota Heights, MN 55120 and a telephone number of (855) 217-6361, and any
successor transfer agent of the Company.

 

“TSCA” shall have the meaning ascribed to such term in Section 3.1(p).

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Purchaser and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.



 5 

 

1.2                 General Interpretive Principles. (a)The name assigned to
this Agreement and the section captions used herein are for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect hereof.

 

(b)               Unless otherwise specified, the terms “hereof,” “herein” and
similar terms refer to this Agreement as a whole, and references herein to
Articles or Sections refer to Articles or Sections of this Agreement.

 

(c)               For purposes of this Agreement, the words, “include,”
“includes” and “including,” when used herein, shall be deemed in each case to be
followed by the words “without limitation.”

 

(d)               The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties and no presumption or burden of proof will arise favoring
or disfavoring any party because of the authorship of any provision of this
Agreement.

 

ARTICLE II.
ISSUANCE

 

2.1              Closing. Upon the terms and subject to the conditions set forth
herein, and subject to the delivery by the Company and the Purchaser, as
applicable, of the items described in clauses (a) and (b) below, respectively,
the Company will issue and deliver to Purchaser, and the Purchaser will acquire,
the Securities (the “Closing”).

 

(a)               On or prior to the Closing, the Company shall deliver or cause
to be delivered to the Purchaser the following:

 

(i)                 this Agreement, duly executed by the Company;

 

(ii)              the Amendment, duly executed by the Company;

 

(iii)            a legal opinion of Company Counsel, substantially in the form
of Exhibit A attached hereto;

 

(iv)             a certificate in the form attached hereto as Exhibit B
evidencing the Securities registered in the name of the Purchaser;

 

(v)               a certificate signed by the Company’s Chief Executive Officer
or Chief Financial Officer to the effect that the representations and warranties
of the Company in Section 3.1 hereof are true and correct in all respects as of,
and as if made on, the date of this Agreement; and

 

(vi)             a certificate signed by the Company’s secretary or assistant
secretary certifying the resolutions of the Company’s Board of Directors (or any
duly authorized committee thereof) that approve the transactions contemplated by
this Agreement and the other Transaction Documents.



 6 

 

(b)               On or prior to the Closing, the Purchaser shall deliver or
cause to be delivered to the Company the following:

 

(i)                 this Agreement, duly executed by the Purchaser; and

 

(ii)              the Amendment, duly executed by the Purchaser.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1              Representations and Warranties of the Company. Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation or warranty otherwise made
herein to the extent of the disclosure contained in the corresponding section of
the Disclosure Schedules, the Company hereby makes the following representations
and warranties to the Purchaser:

 

(a)               Organization and Standing. The Company and each of its
subsidiaries is duly incorporated, validly existing, and in good standing under
the laws of the jurisdiction of its organization. Each of the Company and its
subsidiaries has all requisite power and authority to own and operate its
respective properties and assets and to carry on its respective business as
presently conducted and as proposed to be conducted. The Company and each of its
subsidiaries is qualified to do business as a foreign entity in every
jurisdiction in which the failure to be so qualified would have, or would
reasonably be expected to have, a material adverse effect, individually or in
the aggregate, upon the business, properties, tangible and intangible assets,
liabilities, operations, prospects, financial condition or results of operation
of the Company and its subsidiaries or the ability of the Company or any of its
subsidiaries to perform their respective obligations under the Transaction
Documents (a “Material Adverse Effect”).

 

(b)               Subsidiaries. As used in this Agreement, references to any
“subsidiary” of a specified Person shall refer to an Affiliate controlled by
such Person directly, or indirectly through one or more intermediaries, as such
terms are used in and construed under Rule 405 under the Securities Act (which,
for the avoidance of doubt, shall include the Company’s controlled joint
ventures, including shared-controlled joint ventures). The Company’s
subsidiaries, as of the date hereof, are listed on Exhibit 21.01 to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2017 and,
except as set forth on Section 3.1(b) of the Disclosure Schedules, are the only
subsidiaries, direct or indirect, of the Company as of the date hereof. All the
issued and outstanding shares of each subsidiary’s capital stock have been duly
authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, were not issued
in violation of or subject to any preemptive rights or other rights to subscribe
for or purchase securities, and, except as set forth on Section 3.1(b) of the
Disclosure Schedules, are owned by the Company or a Company subsidiary free and
clear of all liens, encumbrances and equities and claims.



 7 

 

(c)               Power. The Company has all requisite power to execute and
deliver this Agreement, to issue the Securities hereunder, and to carry out and
perform its obligations under the terms of the Transaction Documents.

 

(d)               Authorization. The execution, delivery, and performance of the
Transaction Documents by the Company has been duly authorized by all requisite
action on the part of the Company and its officers, directors and stockholders,
and this Agreement constitutes, and the other Transaction Documents will
constitute, legal, valid, and binding obligations of the Company enforceable in
accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, and (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies (together, the “Enforceability Exceptions”).

 

(e)               Consents and Approvals. Except for any Current Report on Form
8-K or Notice of Exempt Offering of Securities on Form D to be filed by the
Company in connection with the transactions contemplated hereby, the Company is
not required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order to consummate the transactions contemplated by the Transaction Documents.
Assuming the accuracy of the representations of the Purchaser set forth herein,
no consent, approval, authorization or other order of, or registration,
qualification or filing with, any court, regulatory body, administrative agency,
self-regulatory organization, stock exchange or market (including The NASDAQ
Stock Market), or other governmental body is required for the execution and
delivery of the Transaction Documents, the valid issuance and delivery of the
Securities to be issued pursuant to this Agreement other than such as have been
or will be made or obtained as of the Closing, or for any securities filings
required to be made under federal or state securities laws applicable to the
offering of the Securities.

 

(f)                Non-Contravention. The execution and delivery of the
Transaction Documents, the issuance and delivery of the Securities to be issued
by the Company under this Agreement, the performance by the Company of its
obligations under the Transaction Documents and/or the consummation of the
transactions contemplated thereby will not (i) conflict with, result in the
breach or violation of, or constitute (with or without the giving of notice or
the passage of time or both) a violation of, or default under, (A) any bond,
debenture, note or other evidence of indebtedness, or under any lease, license,
franchise, permit, indenture, mortgage, deed of trust, loan agreement, joint
venture or other agreement or instrument to which the Company or any subsidiary
is a party or by which it or its properties may be bound or affected, (B) the
Company’s Restated Certificate of Incorporation, as amended and as in effect on
the date hereof (the “Certificate of Incorporation”), the Company’s Bylaws, as
amended and as in effect on the date hereof (the “Bylaws”), or the equivalent
document with respect to any subsidiary, as amended and as in effect on the date
hereof, or (C) any statute or law, judgment, decree, rule, regulation, ordinance
or order of any court or governmental or regulatory body (including The NASDAQ
Stock Market), governmental agency, arbitration panel or authority applicable to
the Company, any of its subsidiaries or their respective properties, except in
the case of clauses (A) and (C) for such conflicts, breaches, violations or
defaults that would not be likely to have, individually or in the aggregate, a
Material Adverse Effect, or (ii) result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the material properties or assets of the Company or any of its subsidiaries
or an acceleration of indebtedness pursuant to any obligation, agreement or
condition contained in any material bond, debenture, note or any other evidence
of indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any if its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company is subject. For purposes of this
Section 3.1(f), the term “material” shall apply to agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
or by which it is bound involving obligations (contingent or otherwise) of, or
payments to, the Company in excess of $100,000 in a consecutive 12-month period.



 8 

 

(g)               Shares. The Securities are duly authorized and when issued
pursuant to the terms of this Agreement will be validly issued, fully paid, and
nonassessable, and will be free of any liens or encumbrances with respect to the
issuance thereof; provided, however, that such Securities shall be subject to
restrictions on transfer under state or federal securities laws as set forth in
this Agreement, or as otherwise may be required under state or federal
securities laws as set forth in this Agreement at the time a transfer is
proposed. The issuance and delivery of the Securities is not subject to
preemptive, co-sale, right of first refusal or any other similar rights of the
stockholders of the Company or any other Person, or any liens or encumbrances or
result in the triggering of any anti-dilution or other similar rights under any
outstanding securities of the Company.

 

(h)               [Reserved]

 

(i)                 [Reserved]

 

(j)                 Registration. Assuming the accuracy of each of the
representations and warranties of the Purchaser herein, the issuance by the
Company of the Securities is exempt from registration under the Securities Act.
The Company is eligible to use Form S-3 under the Securities Act.

 

(k)               Reporting Status. The Company is subject to the reporting
requirements of the Exchange Act, and the Company has, in a timely manner, filed
all documents and reports that the Company was required to file pursuant to
Section I.A.3.b of the General Instructions to Form S-3 promulgated under the
Securities Act in order for the Company to be eligible to use Form S-3 for the
two years preceding the date hereof or such shorter time period as the Company
has been subject to such reporting requirements (the foregoing materials,
together with any materials filed by the Company under the Exchange Act, whether
or not required, collectively, the “SEC Documents”). The SEC Documents complied
as to form in all material respects with requirements of the Securities Act and
Exchange Act and the rules and regulations of the SEC promulgated thereunder
(collectively, the “SEC Rules”), and none of the SEC Documents and the
information contained therein, as of their respective filing dates, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As used in this Agreement, “Previously Disclosed” means information
set forth in or incorporated by reference into the SEC Documents filed with the
SEC on or after December 31, 2017 but prior to the date hereof (except for risks
and forward-looking information set forth in the “Risk Factors” section of the
applicable SEC Documents or in any forward-looking statement disclaimers or
similar statements that are similarly non-specific and are predictive or
forward-looking in nature).



 9 

 

(l)                 Contracts. Each indenture, contract, lease, mortgage, deed
of trust, note agreement, loan or other agreement or instrument of a character
that is required to be described or summarized in the SEC Documents or to be
filed as an exhibit to the SEC Documents under the SEC Rules (collectively, the
“Material Contracts”) is so described, summarized or filed. The Material
Contracts to which the Company or its subsidiaries are a party have been duly
and validly authorized, executed and delivered by the Company and constitute the
legal, valid and binding agreements of the Company or its subsidiaries, as
applicable, enforceable by and against the Company or its subsidiaries, as
applicable, in accordance with their respective terms, subject to the
Enforceability Exceptions.

 

(m)             Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of (a) 250,000,000 shares of Common Stock,
71,912,498 shares of which are issued and outstanding as of the date hereof, and
(b) 5,000,000 shares of Preferred Stock, $0.0001 par value per share, of which 0
shares of Series A Convertible Preferred Stock, 6,376.2787 shares of Series B
Convertible Preferred Stock, 0 shares of Series C Convertible Preferred Stock
and 8,279.99498 shares of Series D Convertible Preferred Stock are issued and
outstanding as of the date hereof. All subscriptions, warrants, options,
convertible securities, and other rights (contingent or other) to purchase or
otherwise acquire equity securities of the Company issued and outstanding as of
the date hereof, or contracts, commitments, understandings, or arrangements by
which the Company or any of its subsidiaries is or may be obligated to issue
shares of capital stock, or securities or rights convertible or exchangeable for
shares of capital stock, are as set forth in the SEC Documents. Taking into
account all rights and agreements described in the immediately preceding
sentence and any applicable anti-dilution provisions in any such agreement,
immediately after the Closing and after giving effect to the consummation of
this offering of the Securities, (i) there will be 73,556,489 shares of Common
Stock issued and outstanding (without taking into account any conversion,
exchange or exercise of (x) any Common Stock Equivalents outstanding as of the
date hereof or (y) any shares of Series B Convertible Preferred Stock or Series
D Convertible Preferred Stock occurring after the date hereof), (ii) there will
be a maximum of 50,151,020 shares of Common Stock issuable upon conversion,
exchange or exercise of all outstanding securities of the Company (including,
without limitation, all Common Stock Equivalents) that are convertible into,
exercisable or exchangeable for, settled in, or may be paid or repaid with,
shares of Common Stock, (iii) on an “issued and outstanding” basis, the
Purchaser will own 14.0% of the voting power of the Company and (iv) on a “fully
diluted and as converted” basis (which shall include all convertible securities
and rights to acquire equity securities, regardless of the “strike price” or
voting rights thereof), the Purchaser will own at least 19.0% of the stock of
the Company. The issued and outstanding shares of the Company’s capital stock
have been duly authorized and validly issued, are fully paid and nonassessable,
have been issued in compliance with all applicable federal and state securities
laws, and were not issued in violation of or subject to any preemptive rights or
other rights to subscribe for or purchase securities. Except as set forth in
Section 3.1(m) of the Disclosure Schedules, no holder of the Company’s capital
stock is entitled to preemptive or similar rights. Except as set forth in
Section 3.1(m) of the Disclosure Schedules, there are no bonds, debentures,
notes or other indebtedness having general voting rights (or convertible into
securities having such rights) of the Company issued and outstanding. Except as
Previously Disclosed, there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act. The Company will not issue any
“anti-dilution” warrants or similar protections or securities to any Person in
the five year period following the date of this Agreement.



 10 

 

(n)               Legal Proceedings. Except as Previously Disclosed, there is no
Proceeding before any court, governmental agency or body, domestic or foreign,
now pending or, to the knowledge of the Company, threatened against the Company
or its subsidiaries wherein an unfavorable decision, ruling or finding would
reasonably be expected to, individually or in the aggregate, (i) materially
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement or (ii) have a
Material Adverse Effect. The Company is not a party to or subject to the
provisions of any injunction, judgment, decree or order of any court, regulatory
body, administrative agency or other governmental agency or body that might
have, individually or in the aggregate, a Material Adverse Effect.

 

(o)               No Violations. Neither the Company nor any of its subsidiaries
is in violation of its respective certificate of incorporation, bylaws or other
organizational documents, or to its knowledge, is in violation of any statute or
law, judgment, decree, rule, regulation, ordinance or order of any court or
governmental or regulatory body (including The NASDAQ Stock Market),
governmental agency, arbitration panel or authority applicable to the Company or
any of its subsidiaries, which violation, individually or in the aggregate,
would be reasonably likely to have a Material Adverse Effect. Neither the
Company nor any of its subsidiaries is in default (and there exists no condition
which, with or without the passage of time or giving of notice or both, would
constitute a default) in the performance of any bond, debenture, note or any
other evidence of indebtedness in any indenture, mortgage, deed of trust or any
other material agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or by which the properties of the Company are bound, which would be
reasonably likely to have a Material Adverse Effect. There has not been, and to
the knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC against the Company or any current or former director
or officer of the Company and the Company is not an “ineligible issuer” pursuant
to Rules 164, 405 and 433 under the Securities Act. The Company has not received
any comment letter from the SEC relating to any SEC Documents which has not been
finally resolved. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act.

 

(p)               Governmental Permits; FDA Matters.



 11 

 

(i)                 Permits. The Company and its subsidiaries possess all
necessary franchises, licenses, certificates and other authorizations from any
foreign, federal, state or local government or governmental agency, department
or body that are currently necessary for the operation of their respective
businesses as currently conducted, except where such failure to possess would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Neither the Company nor any of its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
permit which, if the subject of an unfavorable decision, ruling or finding,
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

(ii)              EPA and FDA Matters. As to each of the manufacturing
processes, intermediate products and research or commercial products of the
Company and each of its subsidiaries, including, without limitation, products or
compounds currently under research and/or development by the Company, subject to
the jurisdiction of the United States Environmental Protection Agency (“EPA”)
under the Toxic Substances Control Act and regulations thereunder (“TSCA”) or
the Food and Drug Administration (“FDA”) under the Federal Food, Drug and
Cosmetic Act and the regulations thereunder (“FDCA”) (each such product, a “Life
Science Product”), such Life Science Product is being researched, developed,
manufactured, tested, distributed and/or marketed in compliance in all material
respects with all applicable requirements under the FDCA and TSCA and similar
laws and regulations applicable to such Life Science Product, including those
relating to investigational use, premarket approval, good manufacturing
practices, labeling, advertising, record keeping, filing of reports and
security. The Company has not received any notice or other communication from
the FDA, EPA or any other federal, state or foreign governmental entity (i)
contesting the premarket approval of, the uses of or the labeling and promotion
of any Life Science Product or (ii) otherwise alleging any violation by the
Company of any law, regulation or other legal provision applicable to a Life
Science Product. Neither the Company, nor any officer, employee or agent of the
Company has made an untrue statement of a material fact or fraudulent statement
to the FDA or other federal, state or foreign governmental entity performing
similar or equivalent functions or failed to disclose a material fact required
to be disclosed to the FDA or such other federal, state or foreign governmental
entity.

 

(q)               Listing Compliance. The Company is in compliance with the
requirements of The NASDAQ Stock Market LLC for continued listing of the Common
Stock thereon and has no knowledge of any facts or circumstances that could
reasonably lead to delisting of its Common Stock from The NASDAQ Stock Market.
The Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or the
listing of the Common Stock on The NASDAQ Stock Market, nor has the Company
received any notification that the SEC or The NASDAQ Stock Market is
contemplating terminating such registration or listing. The transactions
contemplated by the Transaction Documents will not contravene the rules and
regulations of The NASDAQ Stock Market. The Company will comply with all
requirements of The NASDAQ Stock Market with respect to the issuance of the
Securities, including the filing of any listing notice with respect to the
issuance of the Securities.



 12 

 

(r)                Intellectual Property.

 

(i)                 Except as set forth in Section 3.1(r) of the Disclosure
Schedules or as otherwise Previously Disclosed, or as otherwise would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect, Company and/or its subsidiaries owns or possesses, free and clear of all
encumbrances, all legal rights to all intellectual property and industrial
property rights and rights in confidential information, including all (A)
patents, patent applications, invention disclosures, and all related
continuations, continuations-in-part, divisional, reissues, re-examinations,
substitutions and extensions thereof, (B) trademarks, trademark rights, service
marks, service mark rights, corporate names, trade names, trade name rights,
domain names, logos, slogans, trade dress, design rights, and other similar
designations of source or origin, together with the goodwill symbolized by and
of the foregoing, (C) trade secrets and all other confidential information,
ideas, know-how, inventions, proprietary processes, formulae, models, and other
methodologies, (D) copyrights, (E) computer programs (whether in object code,
subject code or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all related documentation, (F) licenses
to any of the foregoing, and (G) all applications and registrations of the
foregoing, and (H) all other similar proprietary rights (collectively,
“Intellectual Property”) used or held for use in, or necessary for the conduct
of their businesses as now conducted and as proposed to be conducted, and
neither the Company nor any of its subsidiaries (1) has received any
communications alleging that either the Company or any of its subsidiaries has
violated, infringed or misappropriated or, by conducting their businesses as now
conducted and as proposed to be conducted, would violate, infringe or
misappropriate any of the Intellectual Property of any other Person, (2) knows
of any claim that the Company or any of its subsidiaries has violated, infringed
or misappropriated, or, by conducting their businesses as now conducted and as
proposed to be conducted, would violate, infringe or misappropriate any of the
Intellectual Property of any other Person, and (3) knows of any third-party
infringement, misappropriation or violation of any Company or any Company
subsidiary’s Intellectual Property. The Company has taken and takes reasonable
security measures to protect the secrecy, confidentiality and value of its
Intellectual Property, including requiring all Persons with access thereto to
enter into appropriate non-disclosure agreements. To the knowledge of the
Company, there has not been any disclosure of any material trade secret of the
Company or a Company subsidiary (including any such information of any other
Person disclosed in confidence to the Company) to any other Person in a manner
that has resulted or is likely to result in the loss of trade secret in and to
such information. Except as Previously Disclosed, or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, there are no outstanding options, licenses or agreements,
claims, encumbrances or shared ownership interests of any kind relating to the
Company’s or its subsidiaries’ Intellectual Property, nor is the Company or its
subsidiaries bound by or a party to any options, licenses or agreements of any
kind with respect to the Intellectual Property of any other Person.



 13 

 

(ii)              To the Company’s knowledge, none of the employees of the
Company or its subsidiaries are obligated under any contract (including, without
limitation, licenses, covenants or commitments of any nature or contracts
entered into with prior employers), or subject to any judgment, decree or order
of any court or administrative agency, that would interfere with the use of his
or her best efforts to promote the interests of the Company or its subsidiaries
or would conflict with their businesses as now conducted and as proposed to be
conducted. Neither the execution nor delivery of the Transaction Documents will
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under any contract, covenant or instrument under which
the Company or its subsidiaries or any of the employees of the Company or its
subsidiaries is now obligated, and neither the Company nor its subsidiaries will
need to use any inventions that any of its employees, or Persons it currently
intends to employ, have made prior to their employment with the Company or its
subsidiaries, except for inventions that have been assigned or licensed to the
Company or its subsidiaries as of the date hereof. Each current and former
employee or contractor of the Company or its subsidiaries that has developed any
Intellectual Property owned or purported to be owned by the Company or its
subsidiaries has executed and delivered to the Company a valid and enforceable
Invention Assignment and Confidentiality Agreement that (A) assigns to the
Company or such subsidiaries all right, title and interest in and to any
Intellectual Property rights arising from or developed or delivered to the
Company or such subsidiaries in connection with such Person’s work for or on
behalf of the Company or such subsidiaries, and (B) provides reasonable
protection for the trade secrets, know-how and other confidential information
(1) of the Company or such subsidiaries and (2) of any third party that has
disclosed same to the Company or such subsidiaries. To the knowledge of the
Company, no current or former employee, officer, consultant or contractor is in
default or breach of any term of any employment, consulting or contractor
agreement, non-disclosure agreement, assignment agreement, or similar agreement.
Except as Previously Disclosed, to the knowledge of the Company, no present or
former employee, officer, consultant or contractor of the Company has any
ownership, license or other right, title or interest, directly or indirectly, in
whole or in part, in any Intellectual Property that is owned or purported to be
owned, in whole or part, by the Company or its subsidiaries.

 

(s)                Financial Statements. The consolidated financial statements
of the Company and its subsidiaries and the related notes thereto included in
the SEC Documents (the “Financial Statements”) comply in all material respects
with applicable accounting requirements and the rules and regulations of the SEC
with respect thereto as in effect at the time of filing and present fairly, in
all material respects, the financial position of the Company and its
subsidiaries as of the dates indicated and the results of its operations and
cash flows for the periods therein specified subject, in the case of unaudited
statements, to normal year-end audit adjustments. Except as set forth in such
Financial Statements (or the notes thereto), such Financial Statements
(including the related notes) have been prepared in accordance with U.S.
generally accepted accounting principles applied on a consistent basis
throughout the periods therein specified (“GAAP”). Except as set forth in the
Financial Statements, neither the Company nor its subsidiaries has any material
liabilities other than liabilities and obligations that have arisen in the
ordinary course of business or which would not be required to be reflected in
financial statements prepared in accordance with GAAP.



 14 

 

(t)                 Accountants. KPMG LLP and PricewaterhouseCoopers LLP, each
of which has expressed its opinion with respect to a portion of the consolidated
financial statements contained in the Company’s Annual Report on Form 10-K for
the year ended December 31, 2017, are registered independent public accountants
as required by the Exchange Act and the rules and regulations promulgated
thereunder (and by the rules of the Public Company Accounting Oversight Board).

 

(u)               Internal Accounting Controls. Except as Previously Disclosed,
the Company maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (A) transactions are executed in accordance
with management’s general or specific authorizations; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (C) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (D) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as Previously Disclosed, the Company has
disclosure controls and procedures (as defined in Rules 13a-14 and 15d-14 under
the Exchange Act) that are effective and designed to ensure that (1) information
required to be disclosed in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified by the SEC Rules, and (2) such information is accumulated and
communicated to the Company’s management, including its principal executive
officer and principal financial officer, to allow timely decisions regarding
required disclosure. The Company is otherwise in compliance in all material
respects with all applicable provisions of the Sarbanes-Oxley Act of 2002, as
amended and the rules and regulations promulgated thereunder.

 

(v)               Off-Balance Sheet Arrangements. There is no transaction,
arrangement or other relationship between the Company or its subsidiaries and an
unconsolidated or other off-balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed or
that otherwise would be reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect. There are no such transactions,
arrangements or other relationships with the Company that may create
contingencies or liabilities that are not otherwise disclosed by the Company in
its Exchange Act filings.

 

(w)             No Material Adverse Change.

 

(i)                 Except as Previously Disclosed, since December 31, 2017:



 15 

 

(A)        there has not been any event, occurrence or development that,
individually or in the aggregate, has had or that could reasonably be expected
to result in a Material Adverse Effect,

 

(B)       the Company has not incurred any material liabilities (contingent or
otherwise) other than (1) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (2) liabilities
not required to be reflected in the Company's financial statements pursuant to
GAAP or not required to be disclosed in filings made with the SEC,

 

(C)       the Company has not declared or made any dividend or distribution of
cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock other than
routine withholding in accordance with the Company’s existing stock-based plan,

 

(D)       the Company has not altered its method of accounting or the identity
of its auditors, except as Previously Disclosed,

 

(E)       the Company has not issued any equity securities except pursuant to
the Company’s existing stock based plans, upon conversion, exercise, repayment
or exchange of the Company’s existing securities, or as otherwise Previously
Disclosed; and

 

(F)       there has not been any material loss or damage (whether or not
insured) to the physical property of the Company or any of its subsidiaries.

 

(ii)              The Company is not as of the date hereof, and after giving
effect to the transactions contemplated hereby to occur at the Closing, will not
be Insolvent (as defined below). For purposes of this Section, “Insolvent”
means, with respect to any Person, (i) the present fair saleable value of such
Person’s assets is less than the amount required to pay such Person’s total
indebtedness, (ii) such Person is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) such Person intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) such Person has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
currently proposed to be conducted.

 

(iii)            The Company has not incurred any obligation or liability
(contingent or otherwise) under this Agreement, or any of the documents or
instruments contemplated hereby, with actual intent to hinder, delay or defraud
either present or future creditors of the Company or any of its subsidiaries.

 

(x)               No Manipulation of Stock. Neither the Company nor any of its
subsidiaries, nor to the Company’s knowledge, any of their respective officers,
directors, employees, Affiliates or controlling Persons has taken and will not,
in violation of applicable law, take, any action designed to or that might
reasonably be expected to, directly or indirectly, cause or result in
stabilization or manipulation of the price of the Common Stock.



 16 

 

(y)               Insurance. The Company and its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and its subsidiaries are engaged. The Company and its subsidiaries will
continue to maintain such insurance or substantially similar insurance, which
covers the same risks at the same levels as the existing insurance with insurers
which guarantee the same financial responsibility as the current insurers, and
neither the Company nor any subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

(z)               Properties. Except as Previously Disclosed, the Company and
its subsidiaries have good and marketable title to all the properties and assets
(both tangible and intangible) described as owned by them in the consolidated
financial statements included in the SEC Documents, free and clear of all liens,
mortgages, pledges, or encumbrances of any kind except (A) those, if any,
reflected in such consolidated financial statements (including the notes
thereto), or (B) those that are not material in amount and do not adversely
affect the use made and proposed to be made of such property by the Company or
its subsidiaries. The Company and each of its subsidiaries hold their leased
properties under valid and binding leases. The Company and each of its
subsidiaries own or lease all such properties as are necessary to its operations
as now conducted.

 

(aa)            Tax Matters. The Company and its subsidiaries have filed all Tax
Returns, and these Tax Returns are true, correct, and complete in all material
respects. The Company and each subsidiary (i) have paid all Taxes that are due
from the Company or such subsidiary for the periods covered by the Tax Returns
or (ii) have duly and fully provided reserves adequate to pay all Taxes in
accordance with GAAP. No agreement as to indemnification for, contribution to,
or payment of Taxes exists between the Company or any subsidiary, on the one
hand, and any other Person, on the other, including pursuant to any Tax sharing
agreement, lease agreement, purchase or sale agreement, partnership agreement or
any other agreement not entered into in the ordinary course of business. Neither
the Company nor any of its subsidiaries has any liability for Taxes of any
Person (other than the Company or any of its subsidiaries) under Treasury
Regulation Section 1.1502-6 (or any similar provision of any state, local or
foreign law), or as a transferee or successor, by contract or otherwise. Since
the date of the Company's most recent Financial Statements, the Company has not
incurred any liability for Taxes other than in the ordinary course of business
consistent with past practice. Except as set forth in Section 3.1(aa) of the
Disclosure Schedules, neither the Company nor its subsidiaries has been advised
(a) that any of its Tax Returns have been or are being audited as of the date
hereof, or (b) of any deficiency in assessment or proposed judgment to its
Taxes. Neither the Company nor any of its subsidiaries has knowledge of any Tax
liability to be imposed upon its properties or assets as of the date of this
Agreement that is not adequately provided for. The Company has not distributed
stock of another corporation, or has had its stock distributed by another
corporation, in a transaction that was governed, or purported or intended to be
governed, in whole or in part, by Section 355 of the Code (i) in the two years
prior to the date of this Agreement or (ii) in a distribution that could
otherwise constitute part of a “plan” or “series of related transactions”
(within the meaning of Section 355(e) of the Code) in conjunction with the
issuance of the Securities. “Tax” or “Taxes” means any foreign, federal, state
or local income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, windfall, profits,
environmental, customs, capital stock, franchise, employees’ income withholding,
foreign or domestic withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, value added, alternative or
add-on minimum or other similar tax, governmental fee, governmental assessment
or governmental charge, including any interest, penalties or additions to Taxes
or additional amounts with respect to the foregoing. “Tax Returns” means all
returns, reports, or statements required to be filed with respect to any Tax
(including any elections, notifications, declarations, schedules or attachments
thereto, and any amendment thereof) including any information return, claim for
refund, amended return or declaration of estimated Tax.



 17 

 

(bb)           Investment Company Status. The Company is not, and immediately
after receipt of payment for the Shares will not be, an “investment company,” an
“affiliated person” of, “promoter” for or “principal underwriter” for, or an
entity “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended, or the rules and regulations
promulgated thereunder.

 

(cc)            Transactions With Affiliates and Employees. Except as set forth
in the Company’s Definitive Proxy Statements filed on April 27, 2018, April 27,
2017, April 15, 2016 and April 6, 2015, as otherwise Previously Disclosed or as
set forth in Section 3.1(cc) of the Disclosure Schedules, none of the officers
or directors of the Company or its subsidiaries and, to the knowledge of the
Company, none of the employees of the Company or its subsidiaries is presently a
party to any transaction with the Company or any subsidiary (other than for
services as employees, officers and directors) required to be disclosed under
Item 404 of Regulation S-K under the Exchange Act.

 

(dd)           Foreign Corrupt Practices. Neither the Company nor its
subsidiaries or Affiliates, any director or officer, nor to the knowledge of the
Company, any agent, employee or other Person acting on behalf of the Company or
its subsidiaries has, in the course of its actions for, or on behalf of, the
Company or any of its subsidiaries (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, (b) made or promised to make any direct or indirect unlawful
payment to any foreign or domestic government official or employee (including
any officer or employee of a government or government-owned or controlled entity
or of a public international organization, or any Person acting in an official
capacity for or on behalf of any of the foregoing, or of any political party or
part official or candidate for political office (each such Person, a “Government
Official”)) from corporate funds, (c) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended or
(d) made or promised to make any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
Government Official.



 18 

 

(ee)            Money Laundering Laws. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, and the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56 (signed into law on October 26, 2001)),
applicable money laundering statutes and applicable rules and regulations
thereunder (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the Company’s knowledge, threatened.

 

(ff)              OFAC. Neither the Company, any director or officer, nor, to
the Company’s knowledge, any agent, employee, subsidiary or Affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, for the purpose of financing the activities of
any Person currently subject to any U.S. sanctions administered by OFAC.

 

(gg)           Environmental Laws. The Company and its subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a Material Adverse Effect on the Company and its subsidiaries, taken as a
whole. There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect on the Company and its subsidiaries,
taken as a whole.

 

(hh)           Employee Relations. Except as set forth in Section 3.1(hh) of the
Disclosure Schedules, neither the Company nor any of its subsidiaries is a party
to any collective bargaining agreement or employs any member of a union. Neither
the Company nor any of its subsidiaries is engaged in any unfair labor practice.
There is (i) (A) no unfair labor practice complaint pending or, to the Company’s
knowledge, threatened against the Company or any of its subsidiaries before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending or
threatened, (B) no strike, labor dispute, slowdown or stoppage pending or, to
the Company’s knowledge, threatened against the Company or any of its
subsidiaries and (C) no union representation dispute currently existing
concerning the employees of the Company or any of its subsidiaries, and (ii) to
the Company’s knowledge, (A) no union organizing activities are currently taking
place concerning the employees of the Company or any of its subsidiaries and
(B) there has been no violation of any federal, state, local or foreign law
relating to discrimination in the hiring, promotion or pay of employees or any
applicable wage or hour laws. No executive officer of the Company (as defined in
Rule 501(f) promulgated under the Securities Act) has notified the Company that
such officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. No executive officer of the Company, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company or any of its subsidiaries to any
liability with respect to any of the foregoing matters.



 19 

 

(ii)              ERISA. The Company and its subsidiaries are in compliance in
all material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (herein called “ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company or any of its subsidiaries would have
any liability; the Company has not incurred and does not expect to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan”; or (ii) Sections 412 or 4971 of the
Internal Revenue Code of 1986, as amended, including the regulations and
published interpretations thereunder (the “Code”); and each “Pension Plan” for
which the Company would have liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

 

(jj)              Obligations of Management. To the Company’s knowledge, each
officer and key employee of the Company or its subsidiaries is currently
devoting substantially all of his or her business time to the conduct of the
business of the Company or its subsidiaries, respectively. The Company is not
aware that any officer or key employee of the Company or its subsidiaries is
planning to work less than full time at the Company or its subsidiaries,
respectively, in the future. To the Company’s knowledge, no officer or key
employee is currently working or plans to work for a competitive enterprise,
whether or not such officer or key employee is or will be compensated by such
enterprise. To the Company’s knowledge, no officer or Person currently nominated
to become an officer of the Company or its subsidiaries is or has been subject
to any judgment or order of, the subject of any pending civil or administrative
action by the SEC or any self-regulatory organization.

 

(kk)           Integration; Other Issuances of Securities. Except as set forth
in Section 3.1(kk) of the Disclosure Schedules, neither the Company nor its
subsidiaries or any Affiliates, nor any Person acting on its or their behalf,
has issued any shares of Common Stock or shares of any series of preferred stock
or other securities or instruments convertible into, exchangeable for or
otherwise entitling the holder thereof to acquire shares of Common Stock which
would be integrated with the issuance of the Securities to the Purchaser for
purposes of the Securities Act or of any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
The NASDAQ Stock Market, nor will the Company or its subsidiaries or Affiliates
take any action or steps that would require registration of any of the
Securities under the Securities Act or cause the offering of the Securities to
be integrated with other offerings if any such integration would cause the
issuance of the Securities hereunder to fail to be exempt from registration
under the Securities Act or cause the transactions contemplated hereby to
contravene the rules and regulations of The NASDAQ Stock Market. The Company is
eligible to register the Securities for resale by the Purchaser using Form S-3
promulgated under the Securities Act.



 20 

 

(ll)              No General Solicitation. Neither the Company nor its
subsidiaries or any Affiliates, nor any Person acting on its or their behalf,
has offered any of the Securities by any form of general solicitation or general
advertising.

 

(mm)      No Brokers’ Fees. The Company has not incurred any liability for any
finder’s or broker’s fee or agent’s commission in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 

(nn)           Registration Rights. Except as set forth in (i) the Amended and
Restated Letter Agreement dated May 8, 2014, by and among the Company and note
holders party thereto; (ii) the registration rights letter dated July 29, 2015,
by and between the Company and the purchasers party thereto, (iii) the
Registration Rights Agreement dated October 20, 2015 by and among the Company
and purchasers party thereto, (iv) the warrant to purchase common stock issued
by the Company to Nenter & Co., Inc. on November 16, 2016, (v) the Securities
Purchase Agreement, dated May 8, 2017, by and among the Company and certain
investors, (vi) the Securities Purchase Agreement, dated May 31, 2017, between
the Company and John E. Abdo, As Trustee Under Trust Agreement Dated March 15,
1976 For The Benefit Of John E. Abdo, (vii) the Securities Purchase Agreement,
dated August 2, 2017, by and between the Company and the Purchaser, (viii) the
Stockholder Agreement, dated August 3, 2017, by and among the Company and
affiliates of Vivo Capital LLC and (ix) the Amended and Restated Stockholder
Agreement, dated August 7, 2017, between the Company and the Purchaser (the
“Amended Stockholder Agreement”), or except as contemplated hereby (including
the consummation of transactions related hereto), the Company has not granted or
agreed to grant to any Person any rights (including “piggy-back” registration
rights) to have any securities of the Company registered with the SEC or any
other governmental authority that have not been satisfied or waived.

 

(oo)           Application of Takeover Protections. There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Purchaser as a result of the Purchaser and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, as a result of the Company’s issuance
of the Securities and the Purchaser’s ownership of the Securities.



 21 

 

(pp)           Acknowledgment Regarding Purchaser’s Acquisition of Securities.
The Company acknowledges and agrees that the Purchaser is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
the Purchaser is not acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or any
of its representatives or agents in connection with the Transaction Documents
and the transactions contemplated thereby is merely incidental to the
Purchaser’s acquisition of the Securities. The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(qq)           Acknowledgement Regarding Purchaser’s Trading Activity. Anything
in this Agreement or elsewhere herein to the contrary notwithstanding (except
for Section 3.2(f) hereof and except as otherwise set forth in the Amended
Stockholder Agreement), it is understood and acknowledged by the Company that:
(i) the Purchaser has not been asked by the Company to agree, nor has the
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) past or
future open market or other transactions by the Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) the Purchaser, and counter-parties in “derivative” transactions to which
the Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) the Purchaser shall not be deemed to have
any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(y) the Purchaser may engage in hedging activities at various times during the
period that the Securities are outstanding and (z) such hedging activities (if
any) could reduce the value of the existing stockholders' equity interests in
the Company at and after the time that the hedging activities are being
conducted.  The Company acknowledges that such aforementioned hedging activities
do not constitute a breach of any of the Transaction Documents.

 

(rr)              No Disqualification. No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification
Event”) is applicable to the Company or, to the Company’s knowledge, any Company
Covered Person, except for a Disqualification Event as to which Rule
506(d)(2)(ii–iv) or (d)(3), is applicable. As used herein, “Company Covered
Person” means, with respect to the Company as an “issuer” for purposes of Rule
506 promulgated under the Securities Act, any Person listed in the first
paragraph of Rule 506(d)(1).

 

(ss)             Disclosure. The Company understands and confirms that the
Purchaser will rely on the foregoing representations in effecting transactions
in the Securities. All disclosure furnished by or on behalf of the Company to
the Purchaser in connection with this Agreement regarding the Company, its
business and the transactions contemplated hereby is true and correct in all
material respects and does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. The Company acknowledges and agrees that the Purchaser has not made
and does not make any representations or warranties with respect to the
transactions contemplated hereby other than those set forth in Section 3.2
hereto.



 22 

 

3.2              Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants as of the date hereof to the Company as follows
(unless as of a specific date therein, in which case they shall be accurate as
of such date):

 

(a)               Organization; Authority. The Purchaser is an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by the
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of the Purchaser. Each
Transaction Document to which it is a party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)               Understandings or Arrangements. The Purchaser is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting the Purchaser’s right to sell the Securities in compliance with
applicable federal and state securities laws). The Purchaser understands that
the Securities are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring such
Securities as principal for his, her or its own account and not with a view to
or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law (this representation and warranty not
limiting the Purchaser’s right to sell such Securities in compliance with
applicable federal and state securities laws).

 

(c) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and as of the date hereof it is, either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act, as indicated on the signature pages hereto.



 23 

 

(d)               Experience of Purchaser. The Purchaser has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities, and has so evaluated the merits and risks of such investment. The
Purchaser is able to bear the economic risk of an investment in the Securities
and, at the present time, is able to afford a complete loss of such investment.

 

(e)               Access to Information. The Purchaser acknowledges that it has
had the opportunity to review the Transaction Documents (including all exhibits
and schedules thereto) and the SEC Documents and has been afforded: (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

(f)                Certain Transactions and Confidentiality. Other than
consummating the transactions contemplated hereunder, the Purchaser has not, nor
has any Person acting on behalf of or pursuant to any understanding with the
Purchaser, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material pricing terms of the transactions contemplated hereunder and ending
immediately prior to the execution hereof. Other than to other Persons party to
this Agreement or to the Purchaser’s representatives, including, without
limitation, its officers, directors, partners, legal and other advisors,
employees, agents and Affiliates, the Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction) in
accordance with the terms of its Affiliate’s mutual confidential disclosure
agreement with the Company. Notwithstanding the foregoing, for the avoidance of
doubt, nothing contained herein shall constitute a representation or warranty,
or preclude any actions, with respect to locating or borrowing shares in order
to effect Short Sales or similar transactions in the future.

 

(g)               General Solicitation. The Purchaser is not acquiring the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or, to the Purchaser’s knowledge, any other general solicitation or general
advertisement.

 

The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, for the avoidance of doubt, nothing contained
herein shall constitute a representation or warranty, or preclude any actions,
with respect to locating or borrowing shares in order to effect Short Sales or
similar transactions in the future.



 24 

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1       Removal of Legends.

 

(a)         The Securities may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Securities other
than pursuant to an effective registration statement or Rule 144, to the Company
or to an Affiliate of the Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.

 

(b)         The Purchaser agrees to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY
THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD
PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and, if required under the terms of such arrangement, the
Purchaser may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith. Further, no notice shall be
required of such pledge. At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities.

 



 25 

 

(c)               Certificates evidencing the Securities shall not contain any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Securities pursuant to Rule
144, (iii) if such Securities are eligible for sale under Rule 144, or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission). The Company shall cause its counsel to issue a legal opinion to
the Transfer Agent promptly if required by the Transfer Agent to effect the
removal of the legend hereunder. The Company agrees that following such time as
such legend is no longer required under this Section 4.1(c) and upon the request
of the Purchaser, the Company will, no later than the earlier of (i) three
Trading Days and (ii) the number of Trading Days comprising the Standard
Settlement Period (as defined below) following the delivery by the Purchaser to
the Company or the Transfer Agent of a certificate representing Securities
issued with a restrictive legend (such third Trading Day, the “Legend Removal
Date”), deliver or cause to be delivered to the Purchaser a certificate
representing such Securities that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4. Certificates for Securities subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by the Purchaser. As used herein, “Standard
Settlement Period” means the standard settlement period, expressed in a number
of Trading Days, on the Company’s primary Trading Market with respect to the
Common Stock as in effect on the date of delivery by the Purchaser to the
Company or the Transfer Agent of a certificate representing Securities issued
with a restrictive legend.

 

(d)               In addition to the Purchaser’s other available remedies, the
Company shall pay to the Purchaser, in cash, (i) as partial liquidated damages
and not as a penalty, for each $1,000 of Securities (based on the VWAP of the
Common Stock on the date such Securities are submitted to the Transfer Agent)
delivered for removal of the restrictive legend and subject to Section 4.1(c),
$10 per Trading Day (increasing to $20 per Trading Day five (5) Trading Days
after such damages have begun to accrue) for each Trading Day commencing one
Trading Day after the Legend Removal Date until such certificate is delivered
without a legend and (ii) if the Company fails to (a) issue and deliver (or
cause to be delivered) to the Purchaser by the Legend Removal Date a certificate
representing such Securities so delivered to the Company by the Purchaser that
is free from all restrictive and other legends and (b) if after the Legend
Removal Date the Purchaser purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Purchaser of all or any portion of the number of shares of Common Stock, or a
sale of a number of shares of Common Stock equal to all or any portion of the
number of shares of Common Stock, that the Purchaser anticipated receiving from
the Company without any restrictive legend, then an amount equal to the excess
of the Purchaser’s total purchase price (including brokerage commissions and
other out-of-pocket expenses, if any) for the shares of Common Stock so
purchased (including brokerage commissions and other out-of-pocket expenses, if
any) (the “Buy-In Price”) over the product of (A) such number of such Securities
that the Company was required to deliver to the Purchaser by the Legend Removal
Date multiplied by (B) the lowest closing sale price of the Common Stock on any
Trading Day during the period commencing on the date of the delivery by the
Purchaser to the Company of such Securities and ending on the date of such
delivery and payment under this Section 4.1(d).



 26 

 

4.2              Furnishing of Information.

 

(a)               Until the Purchaser owns no Securities, the Company covenants
to use commercially reasonable efforts to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.

 

4.3              Integration. The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offering of the Securities in a manner that would require the registration under
the Securities Act of the offering of the Securities or that would be integrated
with the offering of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction.

 

4.4              Publicity. The Company and the Purchaser shall consult with
each other in issuing any press releases with respect to the transactions
contemplated hereby, and neither the Company nor the Purchaser shall issue any
such press release nor otherwise make any such public statement without the
prior consent of the Company, with respect to any press release of the
Purchaser, or without the prior consent of the Purchaser, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law or Trading Market
regulations, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or communication.

 

4.5              Shareholder Rights Plan. No claim will be made or enforced by
the Company or, with the consent of the Company, any other Person, that the
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that the Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchaser.

 

4.6              Indemnification of Purchaser. Subject to the provisions of this
Section 4.6, the Company will indemnify and hold the Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such

 27 

 

titles notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of the
Purchaser’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence or willful misconduct). If any action shall be brought
against any Purchaser Party in respect of which indemnity may be sought pursuant
to this Agreement, such Purchaser Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party. Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after a reasonable period of time to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of counsel, a material conflict on any material issue
between the position of the Company and the position of such Purchaser Party, in
which case the Company shall be responsible for the reasonable fees and expenses
of no more than one such separate counsel. The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent,
that a loss, claim, damage or liability is attributable to the Purchaser’s
breach of any of the representations, warranties, covenants or agreements made
by the Purchaser in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 4.6 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

 

4.7  Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing or quotation of the Securities on the
Trading Market on which it is currently listed, and concurrently with the
Closing, the Company shall apply to list or quote all of the Securities on such
Trading Market and promptly secure the listing of all of the Securities on such
Trading Market. The Company further agrees, if the Company applies to have the
Common Stock traded on any other Trading Market, it will then include in such
application all of the Securities, and will take such other action as is
necessary to cause all of the Securities to be listed or quoted on such other
Trading Market as promptly as possible. The Company will then take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.
The Company agrees to maintain the eligibility of the Common Stock for
electronic transfer through the Depository Trust Company or another established
clearing corporation, including, without limitation, by timely payment of fees
to the Depository Trust Company or such other established clearing corporation
in connection with such electronic transfer.



 28 

 

4.8              Form D; Blue Sky Filings. The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon request of the Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, issuance to
the Purchaser at the Closing under applicable securities or “Blue Sky” laws of
the states of the United States, and shall provide evidence of such actions
promptly upon request of the Purchaser.

 

4.9  Registration Statement. As soon as practicable, the Company shall file a
registration statement on Form S-3 (or other appropriate form if the Company is
not then S-3 eligible) providing for the resale by the Purchaser of the
Securities. The Company shall use commercially reasonable efforts to cause such
registration to become effective within 181 days following the date hereof and
commercially reasonable efforts to keep such registration statement effective at
all times until (i) the Purchaser owns no Securities or (ii) the Securities are
eligible for resale under Rule 144 without regard to volume limitations.

 

ARTICLE V.
MISCELLANEOUS

 

5.1              Fees and Expenses. Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees or Depositary Trust Company fees (including,
without limitation, any fees required for same-day processing of any instruction
letter delivered by the Company and any conversion or exercise notice delivered
by the Purchaser), registration fees, stamp taxes and other taxes and duties
levied in connection with the delivery of any Securities to the Purchaser and
the removal of any legends with respect to any Securities in accordance
herewith.

 

5.2              Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, by or among any of the parties
hereto with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

 

5.3              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number or email attachment at the email address as set forth on the
signature pages attached hereto at or prior to 5:30 p.m. (New York City time) on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email attachment at the email address as set forth on the signature pages
attached hereto on a day that is not a Trading Day or later than 5:30 p.m. (New
York City time) on any Trading Day, (c) the second (2nd) Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as set
forth on the signature pages attached hereto.



 29 

 

5.4              Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed
by the Company and the Purchaser. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right. Any amendment effected in accordance with
accordance with this Section 5.4 shall be binding upon the Purchaser and each
other holder of Securities and the Company.

 

5.5              Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.6              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchaser (other than by
merger). The Purchaser may assign any or all of its rights under this Agreement
to any Person to whom the Purchaser assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents that
apply to the “Purchaser.”

 

5.7              No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6.

 

5.8              Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Action or Proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
Action or Proceeding is improper or is an inconvenient venue for such
Proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such Action or Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. If any party shall commence an Action or Proceeding to enforce
any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Section 4.6, the prevailing party in such
Action or Proceeding shall be reimbursed by the non-prevailing party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Action or Proceeding.



 30 

 

5.9  Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.

 

5.10          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.11          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.12          Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever the Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
the Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.

 

5.13          Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.



 31 

 

5.14          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any Action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.15          Payment Set Aside. To the extent that the Company makes a payment
or payments to the Purchaser pursuant to any Transaction Document or the
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.16          Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

5.17          Saturdays, Sundays, Holidays, etc. If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.18          Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.19          WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY,

 32 

 

UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY JURY.

 

 

(Signature Pages Follow)

 

 

 



 33 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

amyris, inc.

 

 

Address for Notice:

By: /s/ John Melo______________________________

Name: John Melo

Title: President + CEO

 

With a copy to (which shall not constitute notice):

 

E-Mail:

Fax:

 

 

 

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 34 

 

[PURCHASER SIGNATURE PAGE TO amrs SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: DSM INTERNATIONAL B.V.

 

Signature of Authorized Signatory of Purchaser:  /s/ Michael Wahl

 

Name of Authorized Signatory:  Michael Wahl

 

Title of Authorized Signatory:  Proxy Holder DSM International B.V.

 

Email Address of Authorized Signatory:   

 

Facsimile Number of Authorized Signatory:   

 

Signature of Authorized Signatory of Purchaser:  /s/ Philip Eykerman

 

Name of Authorized Signatory:  Philip Eykerman

 

Title of Authorized Signatory:  Proxy Holder DSM International B.V.

 

Email Address of Authorized Signatory:   

 

Facsimile Number of Authorized Signatory:   

 

Address for Notice to Purchaser:

 

6411 TE Heerlen

the Netherlands

Attention: General Counsel

 

with a copy to (which shall not constitute notice) to:

 

Latham & Watkins LLP

330 North Wabash Ave, Suite 2800

Chicago, Illinois 60611

Attention: Shaun Hartley

 

 

 

The Purchaser is /____/ a Qualified Institutional Buyer or /__X__/ an Accredited
Investor

 



EIN Number: 8139.16.471



 

35



--------------------------------------------------------------------------------



